Citation Nr: 0901148	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as a result of exposure to 
herbicides.  

2.  Entitlement to service connection for diabetes mellitus, 
to include as a result of exposure to herbicides.  

3.  Entitlement to service connection for a back disability.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision rendered by the 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction rests with Togus.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder (to include as a result of 
exposure to herbicides) is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Exposure to herbicides in service has not been verified.  

2.  Diabetes mellitus was not manifest in service or within 
one year of separation, and is not attributable to service to 
include as due to exposure to herbicides in service.  

3.  A back disability was not manifest in service and 
arthritis was not manifest within one year of separation.

4.  A back disability is not attributable to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A back disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in January and March 2006.  Although the letters 
provided adequate notice with respect to the evidence 
necessary to establish a claim for service connection, they 
did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  However, the 
veteran was subsequently provided notice pertaining to these 
latter two elements in March 2006, prior to the issuance of 
the rating decision.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
Appropriate examinations have been conducted, and available 
service records and pertinent post service medical records 
have been obtained.  We also note that the VA examination was 
adequate.  The examiner reviewed the history, established 
clinical findings and presented numerous reasons for his 
opinion.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  Service connection for a chronic disease, including 
diabetes mellitus and arthritis, may be granted if manifest 
to a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2008).  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

					Analysis

Entitlement to service connection for diabetes mellitus, to 
include as a result of exposure to herbicides

The veteran is seeking service connection for diabetes 
mellitus, to include as a result of exposure to herbicides.  
After a careful review of the evidence, the Board finds 
against the veteran's claim.  

Service medical records are devoid of any complaints, 
treatment or diagnoses for diabetes mellitus.  The separation 
examination disclosed that the endocrine system was normal.  
Urinalysis was negative for sugar and the veteran denied a 
history of sugar in his urine.  In a February 2000 treatment 
record, a history of diabetes from September 1999 was noted.  
An October 2002 record noted an assessment of diabetes 
mellitus, type 2.  

In September 2005, N.H.V, a private physician, noted that the 
veteran is his patient and that he is being treated for 
multiple medical problems including diabetes.  N.H.V. noted 
that the veteran's diabetes was uncontrolled at that time.  
He noted that the veteran worked with Agent Orange years ago 
and that with all the information he has and articles 
reviewed, he opined that it could very well be that some of 
the veteran's problems, especially depression and chronic 
headaches are associated with his contact of Agent Orange.  

In November 2005, S.S., a private physician, noted that the 
veteran suffers from various conditions, including diabetes 
mellitus type 2.  She further noted that she was informed 
that the veteran had been exposed to Agent Orange while in 
service.  S.S. opined that the veteran's exposure to the 
herbicide may explain the multisystem impairment in him and 
his chronic medical problems.  

After a review of the evidence, the Board finds that service 
connection for diabetes mellitus type 2 is not warranted.  
Initially, the Board notes that service connection is not 
warranted on a presumptive basis.  The Board notes that 
service connection may be presumed for diabetes mellitus as a 
residual of herbicide exposure by the showing of two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a) (6).  Second, the veteran must 
be diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  

There is no contention or indication in this case that the 
veteran served in Vietnam. The veteran contends that he was 
exposed to herbicides while stationed in Korea.  The United 
States Department of Defense (DOD) has confirmed that Agent 
Orange was used from April 1968 through July 1969 along the 
demilitarized zone (DMZ) in Korea.  DOD defoliated the fields 
of fire between the front line defensive positions and the 
south barrier fence.  If it is determined that a veteran who 
served in Korea during this time period belonged to one of 
the units identified by DOD, then it is presumed that he or 
she was exposed to herbicides containing Agent Orange, and 
the presumptions outlined in 38 C.F.R. § 3.309(e) will apply. 
See MR21-1MR, Part IV, Chapter 2, Section C.

However, the veteran in this case did not have any active 
service at all from April 1968 through July 1969.  The 
veteran's active service, including his service in Korea, 
took place entirely within the period from July 1970 to 
January 1972; this information appears to be uncontradicted 
in the record and the veteran is not expressly contending 
otherwise.  

While the evidence of record shows that the veteran currently 
has type 2 diabetes mellitus, the Board finds that the 
veteran has not met the regulatory presumption of active 
service in Korea from April 1968 through July 1969 along the 
DMZ.  Therefore, he is not presumed to have been exposed to 
Agent Orange during service.  Thus, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. §§ 3.307(a) 
(6) (iii), 3.309(e).

Furthermore, the veteran has not presented an adequate 
factual foundation for establishing his exposure to Agent 
Orange.  In fact, VA made an attempt to determine exposure 
and the response was that there was no record of exposure.  
At best, he reported, in the 21-526, that he had been 
stationed on a Nike Hurc site and that the army used it to 
spray the perimeter twice a year.  Nothing in the veteran's 
statement establishes that the spraying was with the use of a 
specified herbicide (Agent Orange).  

The Board also finds that service connection is not warranted 
on a direct basis.  In this regard, the Board notes that the 
evidence fails to show that the veteran's diabetes mellitus 
manifested in service or within one year of separation.  
Service medical records are devoid of any complaints, 
treatment or diagnoses for diabetes mellitus.  Rather, the 
endocrine system and urinalysis for sugar were normal.  The 
veteran separated from service in January 1972.  In a 
February 2000 treatment record, a history of diabetes from 
September 1999 was noted.  

To the extent that the veteran asserts that his diabetes 
mellitus is attributable to service, the earliest mention of 
diabetes mellitus is in 1999, which is more than 27 years 
after separation.  The Board recognizes that in September 
2005, N.H.V. noted that the veteran worked with Agent Orange 
years ago and that with all the information he has and 
articles reviewed, he opined that it could very well be that 
some of the veteran's problems.  The Board also notes that in 
November 2005, S.S. opined that the veteran's exposure to the 
herbicide may explain the multisystem impairment in him and 
his chronic medical problems.  Although N.H.V. and S.S. 
provided opinions relating the veteran's diabetes mellitus to 
service, the opinions are based on a history provided by the 
veteran, a history that is not credible.          As such, 
the Board finds the opinions of N.H.V and S.S. to be 
unpersuasive as to the relation of the veteran's diabetes 
mellitus to service.  Rather, the Board has placed greater 
probative value on the silence of the service medical records 
and post service records showing diabetes mellitus decades 
after separation.  

While the evidence of record shows that the veteran has 
diabetes mellitus, the Boards finds that the more probative 
evidence shows that the veteran's current disability was not 
manifest during service or for many years thereafter.  In 
this case, the veteran attributes his diabetes mellitus to 
service.  However, the Board may discount lay evidence when 
such discounting is appropriate.  As fact finder, the Board 
is obligated to, and fully justified in, determining whether 
lay evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Furthermore the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  Here, we find the veteran's 
claim that his diabetes mellitus is attributable to service 
to be less credible than the service medical records and the 
post service medical records.  Accordingly, service 
connection for diabetes mellitus, to include as a result of 
exposure to herbicides, is denied.  

Entitlement to service connection for a low back disability 

The veteran seeks service connection for a back disability.  
After a careful review of the evidence, the Board finds 
against the veteran's claim.  

Service medical records show that the veteran was seen for 
back problems in service.  One on occasion, EPS back problem, 
lumbosacral was noted.  Complaints of low back pain were 
noted in March 1971.  Low back pain improved was noted that 
next day.  Service medical records show a physical profile 
report for March 1971; lumbosacral muscle spasm was noted.  
No exertion involving use of legs and back was advised.  In 
December 1971, the veteran's spine was reported as normal and 
he denied back trouble of any kind.  

In a February 2000 post service treatment record, low back 
problem, questionable dislocated vertebrae 1970 was noted.  A 
July 2005 MRI revealed moderate broad disc protrusion from 
L3-4 to L5-S1 with associated spinal stenosis and bilateral 
neuroforaminal narrowing.  Effacement of perineural fat 
associated with exiting nerve roots, consistent with focal 
inflammation was also revealed.  In an August 2005 record, 
back pain most likely secondary to trauma many years ago 
while in service was noted by N.H.V.  N.H.V. noted that the 
veteran reported that he fell down at that time, 40 years 
ago, and that they thought it was just a sprain but since 
then he has had pain.  MRI revealed disc protrusion at L-3, 
L-4.  

The veteran was afforded a VA compensation and pension 
examination in May 2006.  During this examination, the 
veteran reported a long history of back pain dating back to 
service.  The veteran reported that the pain used to be 
intermittent but is now constant.  He further reported leg 
and arm pains.  Recurrent low back strain was diagnosed.  The 
examiner noted that sensory complaints would suggest a L-5/S1 
involvement but clinically no motor deficits can be 
demonstrated.  The examiner noted that his present LD, leg 
and arm difficulties are not related to service.  The 
examiner noted that the veteran's separation examination was 
negative.  

In April 2007, the veteran noted that his back problem 
resulted from jumping off a truck in service and landing on a 
rock with the head of his right foot.  

While the evidence shows that the veteran has a back 
disability, there is little persuasive evidence linking the 
veteran's current disability with service.  The veteran was 
seen for back problems in service.  However, at separation 
the veteran's spine was reported as normal and he denied back 
trouble of any kind.  The May 2006 VA examiner opined that 
the veteran's present disability is not related to service.  
The examiner noted that the veteran's separation examination 
was negative.  

The Board recognizes that in an August 2005 record back pain 
most likely secondary to trauma many years ago while in 
service was noted by N.H.V.  However, the opinion is less 
convincing than the VA opinion.  The VA examiner was able to 
reach an opinion after evaluation of the evidence to include 
the historic record.  The VA examiner correctly noted the 
normal findings at separation.  We also note the veteran's 
sworn denial of back trouble at the time of separation.  The 
Board notes that the opinion of NHV appears to be partly 
based upon the veteran's assertion of continuity since 
service.  However, we find such assertion to be not credible 
and an opinion based upon an inaccurate history to be 
unreliable.  As noted in the record, at separation, the spine 
was normal and the veteran denied back trouble.  Furthermore, 
there is a phenomenal gap between service and the first 
clinical evidence of back pathology.  Such gap tends to 
establish an absence of continuity.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  

To the extent that the veteran asserts that his back 
disability is attributable to service, there is a remarkable 
lack of corrobative evidence.  (See Buchanan v. Nicholson, 
451 F.3d 1331 (2006), the absence of medical evidence may be 
considered.)  The records show the earliest post service 
mention of a back problem is in February 2000, which is more 
than 28 years after separation.  Although the veteran has 
reported back problems since service, his assertions of 
continuity and chronicity are not credible.  The Board is not 
holding that corroboration is required.  The Board may 
discount lay evidence when such discounting is appropriate.  
As fact finder, the Board is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, we find his assertions to be less credible than the 
normal contemporaneous records during service, the normal 
showing at separation and the denial of back problems at 
separation.  Although the evidence of record shows that the 
veteran has a back disability, the Boards finds that the more 
probative evidence shows that the veteran's current 
disability was not manifest during service or for many years 
thereafter and that continuity of symptomatology is not 
shown; rather, the record contradicts the veteran's 
assertions that he has had continuing back problems since 
service, and such assertions are not credible.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for a back disability.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2008).  


ORDER

Service connection for diabetes mellitus, to include as a 
result of exposure to herbicides, is denied.  

Service connection for a back disability is denied.  


REMAND

The veteran seeks service connection for an acquired 
psychiatric disorder, to include as a result of exposure to 
herbicides.  The veteran indicated in his claim for benefits 
in October 2005 that he has severe manic depression and 
receives social security (SSI) for his condition.  The 
veteran's social security disability records were requested 
by the RO.  In March 2007, the Social Security Administration 
replied that the veteran's information was unavailable 
because his folder had been sent to the Disability 
Determination Service (DDS) office.  It does not appear that 
the RO requested the veteran's file from the DDS.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  In light of VA's duty to 
assist, this issue is remanded for further evidentiary 
development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain, if available, 
the veteran's social security disability 
folder.  All records obtained should be 
associated with the claims file.  If no 
records are available, a negative response 
should be obtained and associated with the 
claims file.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


